DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney, Richard Klein, on 12/1/2021.

The application has been amended as follows: 
21. (Currently Amended) A display panel, comprising:
a light guide plate;
a substrate, arranged opposite to the light guide plate;
a liquid crystal layer, located between the substrate and the light guide plate, wherein a refractive index of the liquid crystal layer can vary between a minimum liquid crystal refractive index and a maximum liquid crystal refractive index;
a reflector, located in the liquid crystal layer;

wherein one side, facing the substrate, of the light guide plate comprises a light entry region; light propagated in the light guide plate at least partially enters the liquid crystal layer through the light entry region and is propagated towards the reflector; the maximum liquid crystal refractive index of the liquid crystal layer is greater than a refractive index of the reflector, and the minimum reflective index of the liquid crystal layer is not greater than the refractive index of the reflector; and when the refractive index of the liquid crystal layer is greater than the reflective index of the reflector, the reflector reflects at least a part of light entering the liquid crystal layer from the light entry region to the light guide plate, and
a medium layer, located between the liquid crystal layer and the light guide plate, the medium layer covers a region on one side, facing the substrate, of the light guide plate except the light entry region.








Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871